Lumpkin, J.
Where the answer of the mayor and council of a municipal corporation to a writ of certiorari, brought to review a judgment alleged in the petition therefor to have been rendered by them, did not verify the allegation in the petition that there was such a judgment, or the other allegations thereof, except that it adopted the evidence set out. as practically correct; and no steps were taken to require respondents to-answer over, nor traverse filed to the answer, no reversal can be had in this court. Manning v. Gainesville, and cit., ante.

Judgment affirmed.


All the Justices concur.